
	
		II
		110th CONGRESS
		2d Session
		S. 3571
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To stimulate social policy and community
		  environments to improve health by encouraging policies and programs to improve
		  community health by policy and design, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Impact Assessments Act of
			 2008 or the HIA
			 Act of 2008.
		2.Studies by the Government Accountability
			 Office to identify best practices of assessing the planning and impact of land
			 use, building design, and social policy on community health
			(a)Study regarding health impact
			 assessments
				(1)In generalThe Comptroller General of the United
			 States shall conduct a study to determine the best practices, standardized
			 tools, and models for using health impact assessments as a method to promote
			 health and reduce health disparities through social policy, land use, the built
			 environment, and other public policies and projects which have an impact on the
			 public health. Such study shall specifically examine the potential use of
			 health impact assessments to link social determinants of health to land use
			 policies and social policies.
				(2)Submission of reportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that describes the results of the study conducted
			 under paragraph (1).
				(b)Review of Federal policies and
			 programs
				(1)In generalThe Comptroller General of the United
			 States shall conduct a study to review the positive and negative health
			 consequences of Federal policies and programs, and how to consider health
			 impact assessments for any Federal, State or local project that involves
			 Federal funding or work performed by the Federal Government. In conducting such
			 study, the Comptroller General shall examine, and may use as a model, the
			 environmental impact statements process required by the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Submission of reportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that describes the results of the study conducted
			 under paragraph (1).
				3.National demonstration program
			(a)Center
				(1)In generalThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention, shall award a grant to an
			 institution of higher education to—
					(A)provide technical assistance and grants for
			 States and localities to provide to States or local health departments or
			 metropolitan planning organizations or local planning departments expertise on
			 health impact assessments;
					(B)collect and disseminate best practices and
			 provide technical assistance and training about the scope and uses of heath
			 impact assessments related to community planning and policy making;
					(C)develop necessary data and evidence to
			 inform health impact assessments and land use and community design and other
			 broad policy decisions; and
					(D)administer the demonstration grant program
			 described in subsection (b).
					(2)ConsultationIn carrying out the grant under paragraph
			 (1), the Center awarded such grant shall consult with national organizations
			 with advice and experience regarding health impact assessments.
				(b)Demonstration program
				(1)In generalThe Center awarded the grant under
			 subsection (a) shall award grants to eligible entities to carry out a
			 demonstration project to establish and implement effective processes and models
			 for designing and administering health impact assessments.
				(2)Eligible entityFor purposes of this subsection, the term
			 eligible entity means—
					(A)a State government, a State health
			 department, or a State planning department; or
					(B)a local government, a local health
			 department, or a local planning department.
					(3)Consultation among State entities and among
			 local entitiesAn eligible
			 entity described in subparagraph (A) or (B) of paragraph (2) that receives a
			 grant under this subsection shall consult with the other eligible entities
			 described under such subparagraph (A) or (B), respectively, in carrying out the
			 activities under the grant.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
				(1)to carry out subsection (a), $1,000,000 for
			 fiscal year 2009, and such sums as may be necessary for each of fiscal years
			 2010 through 2013; and
				(2)to carry out subsection (b), $4,000,000 for
			 fiscal year 2009, and such sums as may be necessary for each of fiscal years
			 2010 and 2011.
				4.Expansion of activities at the Centers for
			 Disease Control and Prevention
			(a)In generalThe Director of the Centers for Disease
			 Control and Prevention shall expand the capacity of such Centers to promote the
			 health impact assessment processes to improve public health and health equity
			 and reduce health disparities in land use, the physical environment, social
			 policies, and exposure to health risks. Such expansion shall include developing
			 guidance for assessing the public participation and potential health effects of
			 land use and design, housing and transportation policy and plans, and other
			 social policy decisions as appropriate, the expansion of training efforts, and
			 the development and dissemination of training tools.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 for fiscal
			 year 2009, and such sums as may be necessary for each of fiscal years 2010
			 through 2013.
			5.DefinitionsIn this Act:
			(1)Built environmentThe term built environment
			 means an environment consisting of all buildings, spaces, and products that are
			 created or modified by individuals, including—
				(A)homes, schools, workplaces, parks and
			 recreation areas, greenways, business areas, and transportation systems;
				(B)electric transmission lines;
				(C)waste disposal sites; and
				(D)land-use planning and policies that impact
			 urban, rural, and suburban communities.
				(2)Health impact assessmentThe term health impact
			 assessment means any combination of procedures, methods, tools, and
			 means used to analyze the actual or potential effects of a policy, program, or
			 project on the health of a population (including the distribution of those
			 effects within the population), and that identifies appropriate actions to
			 manage those effects. Such term may include assessments that can objectively
			 evaluate the potential health effects of a project or policy and provide
			 recommendations to improve health outcomes through collaboration, public
			 transparency, and accountability in policy making about the societal dimensions
			 of health.
			(3)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			
